— In an action to recover damages for the fraudulent conveyance of corporate assets (see Business Corporation Law, 8 719; Debtor and Creditor Law, art 10) and to recover attorney’s fees, plaintiff appeals from a judgment of the Supreme Court, Rockland County (Walsh, J.), entered February 4, 1981, which, after a nonjury trial, dismissed the complaint. Appeal held in abeyance and matter remitted to Justice Walsh to hear and report on whether the issues at trial were limited to the question of damages. The report is to be filed with this court with all convenient speed. There is some support in the record to suggest that liability may have been conceded prior to trial. It is claimed that there were pretrial discussions, which do not appear in the record, to the effect that the trial would be limited to the issue of damages. Therefore, the appeal will be held in abeyance pending a hearing on the question of whether liability was conceded by the defendants prior to the trial. Damiani, J. P., O’Connor, Thompson and Bracken, JJ., concur.